                   UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
In re                                )
                                     ) Case No: 21-00926
Grace Gorska,                        ) Chapter: 13
              Debtor.                )
                                     ) Judge: Hon. Janet S. Baer

                                  NOTICE OF MOTION
TO: See attached service list
       PLEASE TAKE NOTICE that on September 17, 2021 at 9:30 a.m., or soon
thereafter as I may be heard, I shall appear before the Honorable Janet S. Baer, or any
judge sitting in that judge's place, and present the motion of VW Credit Leasing, Ltd
("Movant"), to Modify the Automatic Stay, a copy of which is attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and
the password is 587656. The meeting ID and password can also be found on the judge's
page on the court's web site.
       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for VW Credit Leasing, Ltd




mwsNtcMfrILN00                                                                     7229-N-8758
                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on August 23, 2021.


                                             Respectfully Submitted

                                             /s/ Wesley T. Kozeny
                                             Wesley T. Kozeny


                                       Service List:

Debtor's Attorney                         via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


Chapter 13 Trustee                        via Electronic Notice via CM/ECF
Glenn B. Stearns
801 Warrenville Road, Suite 650
Lisle, Illinois 60532

US Trustee                                via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604


Debtor                                    via U.S. Mail
Grace Gorska
1038 Swift Rd.,, Apt. #2A
Glen Ellyn, IL 60137




mwsCOSNtcILN00                                                                7229-N-8758
                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 21-00926
Grace Gorska,                                   ) Chapter: 13
                  Debtor(s).                    )
                                                ) Judge: Hon. Janet S. Baer

                    MOTION FOR RELIEF FROM AUTOMATIC STAY


        COMES NOW VW Credit Leasing, Ltd, its subsidiaries, affiliates, predecessors in

interest, successors and/or assigns ("Movant"), through the undersigned counsel,

pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states as follows

in support of its Motion herein:

        REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

        HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On January 24, 2021, the Debtor, above-named, filed a voluntary petition in

Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court, for

the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor, Grace Gorska, ("Obligor(s)") is indebted to Movant pursuant

to a Lease Agreement (the "Debt Obligation"). A copy of the Debt Obligation is attached




mwsUnivMFR0000                                                                   7229-N-8758
hereto and incorporated herein as Exhibit A. Movant is entitled to enforce the Debt

Obligation.

       4.       As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2020 VOLKSWAGEN JETTA SEDAN, VIN:

3VWEB7BU0LM073876 ("Collateral"). A copy of the proof of perfection of Movant's

interest is in the Collateral ("Security Interest") is attached hereto and incorporated herein

as Exhibit B.

       5.       All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant.

       6.       As of August 23, 2021, the outstanding indebtedness owed to Movant less

any partial payments or suspense balance is $25,602.60.

       7.       As of August 23, 2021, the value of the Collateral is $25,425.00. The basis

for this value is NADA estimate of value. A copy of said valuation is attached hereto as

Exhibit C.

       8.       The following chart sets forth the number and amount of post-petition

payments due pursuant to the terms of the Debt Obligation and proposed or confirmed

Plan that have been missed by the Debtor as of August 23, 2021:

   Number of            From              To          Monthly                  Total
    Missed                                            Payment                 Missed
   Payments                                           Amount                 Payments
       3             06/06/2021       08/06/2021         $410.35              $1,231.05
                        Less partial payments (suspense balance):                 $0.00
                                                            Total:            $1,231.40
       Movant’s payment history is attached hereto as Exhibit D.

       9.       The address to which payments are to be made to Servicer as agent for

Movant is:



mwsUnivMFR0000                                                                      7229-N-8758
             National Bankruptcy Services, LLC
             P.O. Box 734400
             Dallas, Texas 75373-4400
      10.    Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

             a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                    made by Obligors to Movant are not being made as required by the

                    Debt Obligation and the terms of the confirmed Plan.

             b.     11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                    Collateral and the Collateral is not necessary for an effective

                    reorganization.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.     Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                    allowing Movant (and any successors or assigns) to proceed under

                    applicable non-bankruptcy law to enforce its remedies in and to the

                    Collateral.

             2.     That the Order be binding and effective despite any conversion of

                    the bankruptcy case to a case under any other chapter of Title 11 of

                    the United States Code.

             3.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                    waived.




mwsUnivMFR0000                                                                7229-N-8758
             4.   For such other relief as the Court deems proper.


Dated: August 23, 2021

                                         BONIAL & ASSOCIATES, P.C.

                                         /s/ Wesley T. Kozeny
                                         Wesley T. Kozeny / # 6199471
                                         12400 Olive Blvd, Suite 555
                                         St. Louis, Missouri 63141
                                         Phone: (314) 991-0255
                                         Fax: (314) 991-6755
                                         ILBK@BonialPC.com
                                         Attorney for VW Credit Leasing, Ltd




mwsUnivMFR0000                                                             7229-N-8758
Form G-4

                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Grace Gorska                                                 Case No.           21-00926           Chapter 13

   Moving Creditor VW Credit Leasing, Ltd                                                    Date Case Filed 01/24/2021

   Nature of Relief Sought         Lift Stay        Annual Stay           Other (describe)

   Date of Confirmation Hearing                               or    Date Plan Confirmed            06/17/2021

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                       2020 VOLKSWAGEN JETTA SEDAN, VIN:
                                                                            3VWEB7BU0LM073876
            c.             Other (describe)

   2.       Balance Owed as of Petition Date          $25,602.60
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)       $25,425.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months                              Amount:

            b.         Post-Petition Default
                      Number of months                              Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months          3             Amount:         $1,231.40
                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months                        Amount:

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Failure to pay per the contract and confirmed Plan
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                     iv. No Statement of Intention Filed


   Date:               August 23, 2021                                                     /s/ Wesley T. Kozeny
                                                                                            Counsel for Movant




   mwsLFG4ILN0000                                                                                               7229-N-8758
EXHIBIT - A
EXHIBIT - B
EXHIBIT - C
EXHIBIT - D
